Citation Nr: 1739682	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and a translator 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2002 to December 2002, and active duty from October 2003 to July 2004 and from December 2008 to December 2009, with additional unverified periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran testified before a decision review officer (DRO) at a formal RO hearing in April 2011.  In May 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  The Veteran was notified that the VLJ who conducted the hearing is no longer with the Board, and was offered an opportunity for a hearing before the VLJ who would decide his appeal (and advised that if he did not respond it would be assumed that he did not want another hearing).  He did not respond.  

This matter was previously remanded by the Board in February 2015 in order to obtain outstanding relevant VA and private treatment records; as the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's previously appealed claims of entitlement to service connection for bilateral shoulder, arm, and hand numbness, and a skin disorder including a rash on the feet and body, were fully granted within a July 2015 RO decision.  Neither the Veteran nor his representative has asserted disagreement with the assigned evaluation or effective date, and the Board accordingly does not find this matter to be on appeal currently.





FINDING OF FACT

The Veteran's current back disability, diagnosed as degenerative disc disease of the lumbar spine, had onset within one year of service discharge.  


CONCLUSION OF LAW

The criteria for presumptive service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a low back disability; he filed his claim on appeal in January 2010.  

Service treatment records document a normal September 2011 physical examination prior to the Veteran's enlistment in the Army National Guard, without noted low back defects or diagnoses; the Veteran denied recurrent back pain within a concurrent report of medical history.  In August and September 2002, the Veteran complained of back pain in conjunction with cold symptoms.  In a November 2003 pre-deployment health assessment, the Veteran denied any medical problems, and in a June 2004 post-deployment health assessment, he specifically denied any back pain.  

VA treatment records from October 2004 document the Veteran's back pain, with good treatment response.  In March 2005 and September 2005, the Veteran complained of recurrent back pain.

A September 2005 post-deployment health assessment documents the Veteran's report of back pain during the deployment, which began in April 2005; however, he denied current back pain.  Likewise, a January 2007 Army National Guard retention examination documents a normal physical examination of the Veteran's spine, and the Veteran denied any recurrent back pain within a concurrent report of medical history.  

Thereafter, VA treatment records from January 2010 document the Veteran's reported history of low back pain which was provoked when he picked up a bag in November 2009 during active duty, for which he did not seek treatment.  Following a diagnostic x-ray, the Veteran's condition was assessed as paravertebral muscle spasm and a narrowed intervertebral disc at L5-S1, which was noted to suggest disc disease.  Upon follow-up in May 2010, diagnostic lumbar magnetic resonance imaging (MRI) showed multilevel degenerative changes at L2-L3, L3-L4, and slightly more prominent at L5-S1 level.  VA treatment records from December 2010 also document the Veteran's low back pain and myalgia.  

At the April 2011 DRO hearing, the Veteran testified that his military occupational specialty involved handling very heavy equipment.  He further reported numerous falls during training, including in August 2009 for which he stated he received treatment, and again while loading a truck prior to deployment, for which he did not seek treatment.  

The Veteran was afforded a VA examination in conjunction with his claim in July 2011.  At that time, he reported low back pain with onset in December 2008 after he slipped and fell on some snow during training in Washington State.  Additionally, he reported a second fall with low back injury from loading equipment while stationed at Guantanamo.  Finally, he reported that two months before returning to Puerto Rico he went to sick call for a back injury and was treated with medication and put on a profile, and shortly after his discharge he went to VA for further treatment.  Following a physical examination of the Veteran's spine, the examiner diagnosed multilevel degenerative changes of the lumbar spine, including intervertebral disc disease (IVDS) at L5-S1, which was less likely than not due to the Veteran's active service.  The examiner noted that the Veteran first reported recurrent back pain in September 2005, when he was not in active service; moreover, the examiner stated that one does not develop multilevel degenerative changes of the lumbar spine during short periods of active service, as it is a longstanding process.  

At the May 2013 Board videoconference hearing, the Veteran testified that during his last period of activation he hurt his back after a fall in December 2008, and again while loading equipment into a vehicle; however, he denied seeking treatment during service for a back injury because he was told he could get VA treatment following separation.  He stated that he sought treatment for his back at a VA medical center the day after his discharge from service in December 2009, for which he continued to receive ongoing treatment.  

Following a review of the relevant evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim of entitlement to service connection for a low back disability.  
The evidence of record clearly documents a current back disability and in-service complaints of back pain.  Additionally, the Board acknowledges the Veteran's probative statements of observable symptoms such as back pain, which the Veteran has consistently reported had onset during active service and have continued since that time.  See Layno, 6 Vet. App. at 469.  

While the Board has considered the July 2011 VA examiner's negative nexus opinion, there is also favorable evidence of suggestive lumbar disc disease following a January 2010 x-ray and a May 2010 diagnosis of multilevel degenerative changes of the lumbar spine.  As this is within one year of the Veteran's discharge from active service in December 2009, the Board resolves reasonable doubt in favor of the Veteran and finds that presumptive service connection is warranted, and the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309(a).  


ORDER

Service connection for a low back disability is granted.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


